Exhibit 99.1 For Immediate Release For More Information Contact: Barron Beneski (703)406-5528 Public and Investor Relations beneski.barron@orbital.com ORBITAL ANNOUNCES FOURTH QUARTER AND FULL YEAR 2 — Company Reports Record Full Year Revenues and Earnings and Strong New Business Bookings — — Company Updates 2012 Financial Guidance — (Dulles, VA 21 February 2012) — Orbital Sciences Corporation (NYSE: ORB) today reported its fourth quarter and full year 2011 financial results.Fourth quarter 2011 revenues were $335.5 million, compared to $346.1 million in the fourth quarter of 2010.Fourth quarter 2011 operating income was $22.2 million, compared to $24.1 million in the fourth quarter of 2010. Net income was $17.4 million, or $0.29 diluted earnings per share in the fourth quarter of 2011, compared to net income of $21.2 million, or $0.36 diluted earnings per share in the fourth quarter of 2010.The fourth quarters of 2011 and 2010 included the impact of research and development tax credits that increased net income by approximately $1.0 million and $7.4 million, respectively, or $0.02 and $0.13 diluted earnings per share.Orbital’s free cash flow* in the fourth quarter of 2011 was negative $46.2 million, compared to negative $26.3 million in the fourth quarter of 2010. Full year 2011 revenues were $1,345.9 million, compared to $1,294.6 million in 2010.Operating income was $79.8 million in 2011, compared to $73.0 million in 2010.Net income was $67.4 million, or $1.13 diluted earnings per share in 2011, compared to net income of $47.5 million, or $0.81 diluted earnings per share in 2010.Full year free cash flow was positive $5.3 million in 2011, compared to negative $84.2 million in 2010. Mr. David W. Thompson, Orbital’s Chairman and Chief Executive Officer, said, “Orbital’s 2011 financial results set new records for revenues and earnings.In addition, new business bookings in both the fourth quarter and full year were very strong, resulting in $2.4 billion of firm backlog and allowing the company to of period $ $ # # #
